UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------X
                                         :
 BELLRIDGE CAPITAL, L.P.,                :
                                         :
                          Plaintiff,     :        20cv563 (DLC)
                -v-                      :
                                         :            ORDER
 PROVISION HOLDING, INC.,                :
                                         :
                          Defendant.     :
                                         :
 --------------------------------------- X

DENISE COTE, District Judge:

     The plaintiff having requested a default judgment on March

25, 2020, it is hereby

     ORDERED that the plaintiffs shall serve this Order and the

underlying papers on the defendant on or before April 1, 2020.

In addition to service through the Nevada Secretary of State,

the papers shall be served by certified overnight mail to 9253

Eton Avenue, Chatsworth, CA 91311.

     IT IS FURTHER ORDERED that a default judgment hearing will

be held at 2:00 p.m. on April 17.    Due to the ongoing outbreak

of COVID-19, the hearing will be held telephonically.    The

parties shall use the following dial-in credentials to appear at

the hearing:

     Dial-in:       888-363-4749

     Access code:   4324948
Failure of the defendant to appear will result in entry of a

default or a default judgment.

    IT IS FURTHER ORDERED that the parties shall use a landline

if one is available.



Dated:   New York, New York
         March 30, 2020

                              __________________________________
                                        DENISE COTE
                                United States District Judge




                                 2
